—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs motion to disqualify Linda Joseph, Esq., and Buchanan Ingersoll Professional Corporation (Buchanan Ingersoll) from representing defendants in this action. Joseph was employed in the litigation department of Jaeckle, Fleischmann & Mugel, L. L. P. (Jaeckle Fleischmann), while that firm represented plaintiff in this action. Although there is no proof that Joseph performed any work on behalf of plaintiff, she also served as administrator of the litigation department for approximately nine months before leaving Jaeckle Fleischmann to become a managing partner at Buchanan Ingersoll. As administrator, she received monthly reports on litigation in progress, including the subject case, and supervised the preparation of cases for trial. Although Joseph does not recall reading any report concerning this matter or conversing with other members of the firm about the matter, defendants have failed to show that there is no “reasonable possibility” that she did not acquire confidential information about the matter while employed at Jaeckle Fleischmann (Solow v Grace & Co., 83 NY2d 303, 313). Under the circumstances, Joseph’s continued representation of defendants in the same action would present the appearance of impropriety. (Appeal from Order of Supreme Court, Erie County, No-*1017taro, J. — Disqualify Counsel.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.